—Per Curiam.
By petition dated January 19, 1996, petitioner Committee on Professional Standards accused respondent of failure to honor an escrow agreement, conversion of the funds of third parties, failure to account for funds coming into his possession and failure to produce records regarding same, and failure to establish a properly designated escrow account. By motion filed the same date, petitioner seeks an order suspending respondent pursuant to section 806.4 (f) (22 NYCRR 806.4 [f]) of this Court’s rules pending consideration of the disciplinary charges against him upon the ground that respondent is guilty of professional misconduct immediately threatening the public interest, the evidence of which is uncontroverted. Respondent opposes the motion. He has also submitted an answer to the petition in which he largely denies the charged misconduct although admitting a number of factual allegations.
Petitioner’s uncontroverted evidence demonstrates that respondent made advances to a client and to himself from an escrow account contrary to the provisions of the agreement establishing the account. Petitioner has also established that the advances to respondent constituted a conversion of escrow funds, at least temporarily. Respondent has failed to produce the office records pertaining to the escrow account and pertinent information about a large deposit to replenish the escrow account made in July 1995.
Under the circumstances presented, we find that the uncontroverted evidence of respondent’s professional misconduct and his failure to produce certain information requested by petitioner demonstrate an immediate threat to the public interest and warrant his suspension pending consideration of the disciplinary charges against him. We therefore direct his immediate suspension from practice until such time as the disciplinary proceeding has been concluded and until further order of this Court.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective immediately, pending consideration of the disciplinary charges set forth in the petition dated January 19, 1996, and until further order of this Court; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is *887forbidden to appear as an attorney and counselor-at-Iaw before any court, Judge, Justice, board, commission or other public authority, or to give to another of an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of suspended attorneys.